UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to. Commission File Number 0-19279 EVERFLOW EASTERN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 34-1659910 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 585 West Main Street P.O. Box 629 Canfield, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:330-533-2692 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x There were 5,616,422 Units of limited partnership interest of the registrant as of August 10, 2011.The Units generally do not have any voting rights, but, in certain circumstances, the Units are entitled to one vote per Unit. Except as otherwise indicated, the information contained in this Report is as of June 30, 2011. EVERFLOW EASTERN PARTNERS, L.P. INDEX DESCRIPTION PAGE NO. Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets June 30, 2011 and December 31, 2010 F-1 Consolidated Statements of Income Three and Six Months Ended June 30, 2011 and 2010 F-3 Consolidated Statements of Partners’ Equity Six Months Ended June 30, 2011 and 2010 F-4 Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 F-5 Notes to Unaudited Consolidated Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 Part II. Other Information Item 6. Exhibits 8 Signature 9 2 Index EVERFLOW EASTERN PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS June 30, 2011 and December 31, 2010 June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and equivalents $ $ Accounts and notes receivable: Production Employees (including notes receivable) Joint venture partners Other Total current assets PROPERTY AND EQUIPMENT Proved properties (successful efforts accounting method) Pipeline and support equipment Corporate and other Less accumulated depreciation, depletion,amortization and write down OTHER ASSETS Employees' accounts and notes receivable Other $ $ See notes to unaudited consolidated financial statements. F-1 Index EVERFLOW EASTERN PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS June 30, 2011 and December 31, 2010 June 30, December 31, (Unaudited) (Audited) LIABILITIES AND PARTNERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Deferred revenue Accrued expenses Total current liabilities DEFERRED INCOME TAXES ASSET RETIREMENT OBLIGATIONS COMMITMENTS AND CONTINGENCIES - - LIMITED PARTNERS' EQUITY, SUBJECT TO REPURCHASE RIGHT Authorized - 8,000,000 Units Issued and outstanding - 5,616,422 and 5,618,867 Units, respectively GENERAL PARTNER'S EQUITY Total partners' equity $ $ See notes to unaudited consolidated financial statements. F-2 Index EVERFLOW EASTERN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF INCOME Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES Oil and gas sales $ Well management and operating Other DIRECT COST OF REVENUES Production costs Well management and operating Depreciation, depletion and amortization Accretion expense Total direct cost of revenues GENERAL AND ADMINISTRATIVE EXPENSE Total cost of revenues INCOME FROM OPERATIONS OTHER INCOME Interest income Gain on sale of property and equipment - INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE (BENEFIT) Current Deferred ) NET INCOME $ Allocation of Partnership Net Income Limited Partners $ General Partner $ Net income per unit $ See notes to unaudited consolidated financial statements. F-3 Index EVERFLOW EASTERN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF PARTNERS' EQUITY Six Months Ended June 30, 2011 and 2010 (Unaudited) PARTNERS' EQUITY - JANUARY 1 $ $ Net income Cash distributions($1.00 per unit in 2011 and 2010) ) ) Repurchase Right - Units tendered ) ) Option Repurchase Plan - options exercised PARTNERS' EQUITY - JUNE 30 $ $ See notes to unaudited consolidated financial statements. F-4 Index EVERFLOW EASTERN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Accretion expense Gain on sale of property and equipment ) ) Deferred income taxes ) ) Changes in assets and liabilities: Accounts receivable ) Other current assets ) Accounts payable ) Accrued expenses ) ) Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds received on receivables from employees Advances disbursed to employees ) ) Purchase of property and equipment ) ) Proceeds on sale of property and equipment Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Distributions ) ) Proceeds from options exercised Net cash used by financing activities ) ) NET INCREASE IN CASH AND EQUIVALENTS CASH AND EQUIVALENTS AT BEGINNING OF PERIOD CASH AND EQUIVALENTS AT ENDOF PERIOD $ $ Supplemental disclosures of cash flow information andnon-cash activities: Cash paid during the period for: Income taxes $ $ Additions to proved properties reflect changes in accounts payable (see Note 2) and asset retirement obligations (see Note 1.E).The repurchase of Units is included in accounts payable (see Notes 2 and 4). See notes to unaudited consolidated financial statements. F-5 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Summary of Significant Accounting Policies A. Interim Financial Statements - The interim consolidated financial statements included herein have been prepared by the management of Everflow Eastern Partners, L.P., without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations have been made. The accompanying condensed consolidated financial statements are presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-­Q and Article 8-03 of Regulation S-X.Accordingly, they do not include all of the disclosures normally required by GAAP, or those normally made in an Annual Report on Form 10-K.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto which are incorporated in Everflow Eastern Partners, L.P.’s annual report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on March 29, 2011. The results of operations for the interim periods may not necessarily be indicative of the results to be expected for the full year. B. Use of Estimates - The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates impacting the Company’s financial statements include revenue and expense accruals and oil and gas reserve quantities.In the oil and gas industry, and especially as related to the Company’s natural gas sales, the processing of actual transactions generally occurs 60-90 days after the month of delivery of its product.Consequently, accounts receivable from production and oil and gas sales are recorded using estimated production volumes and market or contract prices.Differences between estimated and actual amounts are recorded in subsequent period’s financial results.As is typical in the oil and gas industry, a significant portion of the Company’s accounts receivable from production and oil and gas sales consists of unbilled receivables.Oil and gas reserve quantities are utilized in the calculation of depreciation, depletion and amortization and the impairment of oil and gas wells and also impact the timing and costs associated with asset retirement obligations.The Company’s estimates, especially those related to oil and gas reserves, could change in the near term and could significantly impact the Company’s results of operations and financial position. F-6 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Summary of Significant Accounting Policies C. Organization - Everflow Eastern Partners, L.P. (“Everflow”) is a Delaware limited partnership which was organized in September 1990 to engage in the business of oil and gas acquisition, exploration, development and production.Everflow was formed to consolidate the business and oil and gas properties of Everflow Eastern, Inc. (“EEI”) and subsidiaries and the oil and gas properties owned by certain limited partnership and working interest programs managed or sponsored by EEI (“EEI Programs” or the “Programs”). Everflow Management Limited, LLC (“EML”), an Ohio limited liability company, is the general partner of Everflow and, as such, is authorized to perform all acts necessary or desirable to carry out the purposes and conduct of the business of Everflow.The members of EML are Everflow Management Corporation ("EMC"); two individuals who are officers and directors of EEI and employees of Everflow; one individual who is the Chairman of the Board of EEI; one individual who is an employee of Everflow; and one private limited liability company co-managed by an individual who is a director of EEI.EMC is an Ohio corporation formed in September 1990 and is the managing member of EML.EML holds no assets other than its general partner’s interest in Everflow.In addition, EML has no separate operations or role apart from its role as the Company’s general partner. D. Principles of Consolidation - The consolidated financial statements include the accounts of Everflow, its wholly-owned subsidiaries, including EEI, and interests with joint venture partners (collectively, the “Company”), which are accounted for under the proportional consolidation method.All significant accounts and transactions between the consolidated entities have been eliminated. E. Asset Retirement Obligations - GAAP requires the fair value of a liability for an asset retirement obligation to be recognized in the period in which it is incurred if a reasonable estimate of fair value can be made.For the Company, these obligations include dismantlement, plugging and abandonment of oil and gas wells and associated pipelines and equipment.The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset.The liability is accreted to its then present value each period, and the capitalized cost is depleted over the estimated useful life of the related asset. F-7 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Summary of Significant Accounting Policies E. Asset Retirement Obligations (continued) The estimated liability is based on historical experience in dismantling, plugging and abandoning wells, estimated remaining lives of those wells based on reserves estimates, estimates of the external cost to dismantle, plug and abandon the wells in the future and federal and state regulatory requirements.The liability is discounted using an assumed credit-adjusted, risk-free interest rate. Revisions to the liability will likely occur due to: changes in estimates ofdismantlement, plugging and abandonment costs; changes in estimated remaining lives of the wells; changes in federal or state regulations regarding plugging and abandonment requirements; and other factors. The Company has no assets legally restricted for purposes of settling its asset retirement obligations.The Company has determined that there are no other material retirement obligations associated with tangible long-lived assets. The schedule below is a reconciliation of the Company’s liability for the six months ended June 30, 2011 and 2010: Beginning of period $ $ Liabilities incurred Liabilities settled - ) Accretion expense End of period $ $ At June 30, 2011 and December 31, 2010, asset retirement obligations of $5,835,340 and $5,661,740 are included in accrued expenses (current portion) and asset retirement obligations (non-current portion) in the Company’s consolidated balance sheets.The current portion of the asset retirement obligations was $163,000 at June 30, 2011 and December 31, 2010. F-8 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Summary of Significant Accounting Policies F. Revenue Recognition - The Company recognizes oil and gas revenues when production is sold to a purchaser at a fixed or determinable price, when delivery has occurred, title and risk of loss have transferred to the purchaser, and collectability of the revenue is reasonably assured.The Company utilizes the sales method to account for gas production volume imbalances.Under this method, revenue is recognized only when gas is produced and sold on the Company’s behalf.The Company had no material gas imbalances at June 30, 2011 andDecember 31, 2010.Other revenue is recognized at the time services are rendered, the Company has a contractual right to such revenue and collection is reasonably assured. The Company participates (and may act as drilling contractor) with unaffiliated joint venture partners and employees in the drilling, development and operation of jointly owned oil and gas properties. Each owner, including the Company, has an undivided interest in the jointly owned properties.Generally, the joint venture partners and employees participate on the same drilling/development cost basis as the Company and, therefore, no revenue, expense or income is recognized on the drilling and development of the properties.Accounts and notes receivable from joint venture partners and employees consist principally of drilling and development costs the Company has advanced or incurred on behalf of joint venture partners and employees (see Note 7).The Company earns and receives monthly management and operating fees from certain joint venture partners and employees after the properties are completed and placed into production. G. Income Taxes – Everflow is not a tax-paying entity and the net taxable income or loss, other than the taxable income or loss allocable to EEI, which is a C corporation owned by Everflow, will be allocated directly to its respective partners.The Company is not able to determine the net difference between the tax bases and the reported amounts of Everflow’s assets and liabilities due to separate elections that were made by owners of the working interests and limited partnership interests that comprised the Programs. The Company believes that it has appropriate support for any tax positions taken and, as such, does not have any uncertain tax positions that are material to the financial statements.The Company's tax returns are subject to examination by the Internal Revenue Service, as well as various state and local taxing authorities, generally for three years after they are filed. F-9 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Summary of Significant Accounting Policies H. Allocation of Income and Per Unit Data - Under the terms of the limited partnership agreement, initially, 99% of revenues and costs were allocated to the Unitholders (the limited partners) and 1% of revenues and costs were allocated to the General Partner.Such allocation has changed and will change in the future due to Unitholders electing to exercise the Repurchase Right (see Note 4) and select officers and employees electing to exercise options (see Note 8). Earnings per limited partner Unit have been computed based on the weighted average number of Units outstanding during each period presented.Average outstanding Units for earnings per limited partner Unit calculations amounted to 5,618,867 and 5,621,851 for the three and six months ended June 30, 2011 and 2010, respectively. I. Subsequent Events - Everflow paid a cash distribution in July 2011 of $.75 per Unit.The distribution amounted to approximately $4,263,000. J. New Accounting Standards - The Company has reviewed all recently issued accounting standards in order to determine their effects, if any, on the consolidated financial statements. Based on that review, the Company believes that none of these standards will have a significant effect on current or future earnings or results of operations. F-10 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 2.Current Liabilities The Company’s current liabilities consist of the following at June 30, 2011 and December 31, 2010: June 30, December 31, Accounts Payable: Production and related other $ $ Other Joint venture partners Repurchase of Units - Drilling $ $ Accrued Expenses: Payroll and retirement plan contributions $ $ Current portion of asset retirement obligations Federal, state and local taxes $ $ The Company received a $1 million deposit (the “Deposit”) related to the Disposition described in Note 6.The Deposit is recognized as deferred revenue in the Company’s consolidated balance sheets at June 30, 2011 and December 31, 2010. Note 3.Credit Facilities and Long-Term Debt The Company had a revolving line of credit that expired in 2003, and has had no borrowings since that time.The Company anticipates entering into a commitment for a new line of credit agreement in the event funds are needed for the purpose of funding the annual Repurchase Right (see Note 4).The new line of credit would be utilized in the event the Company receives tenders pursuant to the Repurchase Right in excess of cash on hand.The Company would be exposed to market risk from changes in interest rates if it funds its future operations through long-term or short-term borrowings. F-11 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 4.Partners’ Equity Units represent limited partnership interests in Everflow.The Units are transferable subject only to the approval of any transfer by EML and to the laws governing the transfer of securities.The Units are not listed for trading on any securities exchange nor are they quoted in the automated quotation system of a registered securities association.However, Unitholders have an opportunity to require Everflow to repurchase their Units pursuant to the Repurchase Right. Under the terms of the limited partnership agreement, initially, 99% of revenues and costs were allocated to the Unitholders (the limited partners) and 1% of revenues and costs were allocated to the General Partner.Such allocation has changed and will change in the future due to Unitholders electing to exercise the Repurchase Right and select officers and employees electing to exercise options (see Note 8). The partnership agreement provides that Everflow will repurchase for cash up to 10% of the then outstanding Units, to the extent Unitholders offer Units to Everflow for repurchase pursuant to the Repurchase Right.The Repurchase Right entitles any Unitholder, between May 1 and June 30 of each year, to notify Everflow that the Unitholder elects to exercise the Repurchase Right and have Everflow acquire certain or all Units.The price to be paid for any such Units is calculated based upon the audited financial statements of the Company as of December 31 of the year prior to the year in which the Repurchase Right is to be effective and independently prepared reserve reports.The price per Unit equals 66% of the adjusted book value of the Company allocable to the Units, divided by the number of Units outstanding at the beginning of the year in which the applicable Repurchase Right is to be effective less all Interim Cash Distributions received by a Unitholder.The adjusted book value is calculated by adding partners’ equity, the Standardized Measure of Discounted Future Net Cash Flows and the tax effect included in the Standardized Measure and subtracting from that sum the carrying value of oil and gas properties (net of undeveloped lease costs).If more than 10% of the then outstanding Units are tendered during any period during which the Repurchase Right is to be effective, the Investors’ Units tendered shall be prorated for purposes of calculating the actual number of Units to be acquired during any such period.The price associated with the Repurchase Right, based upon the December 31, 2010 calculation, is $8.23 per Unit, net of the distributions made in January 2011 ($0.50 per Unit) and April 2011 ($0.50 per Unit).The repurchase of Units of $40,244 is included in accounts payable at June 30, 2011 and was paid in July 2011. F-12 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 4. Partners’ Equity (continued) Units repurchased pursuant to the Repurchase Right for each of the last three years are as follows: Per Unit Year Calculated Price for Repurchase Right Less Interim Distributions Net Price Paid # of Units Repurchased Units Out-standing Following Repurchase $ At June 30, 2011 and 2010, the Company granted a total of 2,445 and 2,984 options, respectively, to two officers and one employee, of which all were exercised on the same date.There were 5,616,422 and 5,618,867 Units outstanding on June 30, 2011 and 2010, respectively, after the exercise of these options. There were no instruments outstanding at June 30, 2011 or 2010 that would potentially dilute net income per Unit. Note 5. Gas Purchase Agreements The Company has numerous annual contracts with Dominion Field Services, Inc. and its affiliates (“Dominion”), which obligate Dominion to purchase and the Company to sell and deliver certain quantities of natural gas production on a monthly basis through October 2012.The agreements with Dominion provide for fixed pricing with current monthly weighted average pricing provisions ranging from $5.37 to $6.70 per MCF.The Company also has two annual contracts with Interstate Gas Supply, Inc. (“IGS”), which obligate IGS to purchase and the Company to sell and deliver certain quantities of natural gas production on a monthly basis through October 2012.The agreements with IGS provide for fixed pricing with current monthly weighted average pricing provisions ranging from $5.23 to $6.88 per MCF.Fixed pricing with both Dominion and IGS applies to certain fixed quantities on a monthly basis with excess monthly quantities being priced based on the current spot market price.The impact of these contracts on the Company’s future oil and gas sales cannot fully be measured until actual production volumes and prices have been determined.The Company entered into no new contracts with Dominion or IGS during the six months ended June 30, 2011. F-13 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 6.Commitments and Contingencies The Company operates exclusively in the United States, almost entirely in Ohio and Pennsylvania, in the business of oil and gas acquisition, exploration, development and production.The Company operates in an environment with many financial risks, including, but not limited to, the ability to acquire additional economically recoverable oil and gas reserves, the inherent risks of the search for, development of and production of oil and gas, the ability to sell oil and gas at prices which will provide attractive rates of return, the volatility and seasonality of oil and gas production and prices, and the highly competitive and, at times, seasonal nature of the industry and worldwide economic conditions.The Company’s ability to expand its reserve base and diversify its operations is also dependent upon the Company’s ability to obtain the necessary capital through operating cash flow, borrowings or equity offerings. Various federal, state and governmental agencies are considering, and some have adopted, laws and regulations regarding environmental protection which could adversely affect the proposed business activities of the Company.The Company cannot predict what effect, if any, current and future regulations may have on the operations of the Company. The Company has significant natural gas delivery commitments to Dominion and IGS, its major customers.Management believes the Company can meet its delivery commitments based on estimated production.If, however, the Company cannot meet its delivery commitments, it will purchase gas at market prices to meet such commitments which will result in a gain or loss for the difference between the delivery commitment price and the price at which the Company is able to purchase the gas for redelivery (resale) to its customers. In November 2010, the Company agreed to sell their deep rights in certain Ohio properties for cash consideration net to the Company not expected to exceed $35 million, subject to acreage and closing adjustments (the "Disposition").The Disposition includes no producing reserves, and the Company will retain the rights to the shallow portion of the acreage subject to the agreement.The Company anticipates closing the Disposition during the second half of 2011, subject to fulfillment of closing conditions, though there can be no assurance that all of the conditions to closing the Disposition will be satisfied and that the transaction will actually be consummated.The Company received a $1 million deposit from the purchaser (the "Deposit") that is to be credited to the purchaser upon closing of the Disposition.The Deposit is recognized as deferred revenue in the Company's consolidated balance sheets at June 30, 2011 and December 31, 2010. F-14 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 7. Related Party Transactions The Company’s officers, directors, affiliates and certain employees have frequently participated, and will likely continue to participate in the future, as working interest owners in wells in which the Company has an interest.Frequently, the Company has loaned the funds necessary for certain employees to participate in the drilling and development of such wells.Initial terms of the unsecured loans call for repayment of all principal and accrued interest at the end of four years, however, the loan amounts are reduced as production proceeds attributable to the employees’ working interests are not remitted to the employees but rather used to reduce the amounts owed by the employees to the Company.If an outstanding balance remains after the initial four-year term, the Company and employee shall, acting in good faith, agree upon further repayment terms. Employees remain obligated for the entire loan amount regardless of a dry-hole event or otherwise insufficient production.The loans carry no loan forgiveness provisions, and no loans have ever been forgiven.The loans accrue interest at the prime rate, which was 3.25% at June 30, 2011. In accordance with the Sarbanes-Oxley Act of 2002, the Company has not extended any loans to officers or directors since 2002.At June 30, 2011 and December 31, 2010, the Company has extended various loans, evidenced by notes, to two employees with origination dates ranging from December 2007 to December 2010.There have been no subsequent extensions or modifications to any of these notes since their original date of issuance.Employee receivables, including the notes, accrued interest, and additional amounts loaned during the current period (which will be termed in December 2011), amounted to $507,647 and $651,470 at June 30, 2011 and December 31, 2010, respectively. In January 2010, one employee settled his entire loan balance in full by selling working interests in well properties he owned to the Company for a total purchase price of $270,000 and by paying cash of $141,700. F-15 Index EVERFLOW EASTERN PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 8.Option Repurchase Plan The Company has an Option Repurchase Plan (the “Plan”) which permits the grant of options to repurchase certain Units to select officers and employees.The purpose of the Plan is to assist the Company to attract and retain officers and other key employees and to enable those individuals to acquire or increase their ownership interest in the Company in order to encourage them to promote the growth and profitability of the Company.The Plan is designed to align directly the financial interests of the participants with the financial interests of the Unitholders.At June 30, 2011 and 2010, the Company granted a total of 2,445 and 2,984 options, respectively, to two officers and one employee, of which all were exercised on the same date.Compensation expense associated with these grants was not material to the financial statements. F-16 Index Part I:Financial Information Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity and Capital Resources The following table summarizes the Company's financial position at June 30, 2011 and December 31, 2010: June 30, 2011 December 31, 2010 Amount % Amount % (Amounts in Thousands) (Amounts in Thousands) Working capital $ 35
